UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5210



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD V. NAPIER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-03-245)


Submitted:   October 25, 2006             Decided:   December 1, 2006


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellant Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Stephanie L. Haines, Assistant
United States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard V. Napier was charged with violating several

conditions of supervised release, including the condition that he

not possess any form of child pornography.             Napier denied the

charges.    Following a hearing, the district court concluded that

Napier had violated release as charged. The court revoked Napier’s

release and imposed a sentence of twenty-four months.                  Napier

appeals.    We affirm.

            Napier first contends that the district court erred by

finding    by    a   preponderance   of   the   evidence,   see   18   U.S.C.

§ 3583(e)(3) (2000), that he possessed child pornography.              Napier

complains that the Government failed to present at the hearing any

of the images that Napier allegedly possessed on a computer.

However, witnesses who worked at a computer repair store testified

that Napier, using an alias, took the computer to the store to be

serviced.       The witnesses testified in detail about some of the

images that they viewed on Napier’s computer.          The images were of

girls--some as young as five or six--engaged in a variety of sexual

acts.   The district court’s determination that the evidence at the

hearing supported a finding that Napier possessed child pornography

is not clearly erroneous. See United States v. Carothers, 337 F.3d

1017, 1019 (8th Cir. 2003) (stating standard of review for factual

finding under § 3583(e)(3)).




                                     - 2 -
           Napier also contends that his sentence is unreasonable.

We note that, while the sentence was substantially above the

advisory guideline range of four-ten months, see U.S. Sentencing

Guidelines Manual § 7B1.4(a), p.s. (2000), it was within the

applicable   statutory      maximum    of     two    years.     See   18    U.S.C.

§ 3583(e)(3).    Additionally, the court considered permissible 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006) factors when imposing

sentence. See 18 U.S.C. § 3583(e)(3). Further, while the district

court    recognized   the     advisory        guideline    range,     the   court

sufficiently explained its reasons for imposing a significantly

longer   sentence.    The     court    noted        Napier’s   possession    of   a

substantial amount of child pornography, his use of an alias when

he took his computer to be serviced, his failure to recognize that

he had a significant problem, his being a danger to others,

including children, and his not having benefitted from prior

treatment.   We conclude that the sentence imposed upon revocation

of supervised release was not plainly unreasonable.                   See United

States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006).

           We accordingly affirm.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before us and argument would not aid the decisional

process.

                                                                        AFFIRMED




                                      - 3 -